718 S.E.2d 375 (2011)
Sandra YOST, as Trustee and Beneficiary of the Research Center Trust and Catherine Caldwell, Vickie King, and Leslee Kulba, as Trustees of the Research Center Trust
Dynamic Systems, Inc., Intervenor
v.
Robin YOST and Susan Yost, Individually and in their capacities as Trustees and Trust Protectors of the Research Center Trust.
No. 351P11.
Supreme Court of North Carolina.
October 6, 2011.
William E. Loose, Asheville, for Yost, Robin, et al.
Ann-Patton Hornthal, Asheville, for Yost, Sandra, et al.
Richard S. Daniels, Asheville, for Dynamic Systems, Inc.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 18th of August 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."
Upon consideration of the petition filed on the 23rd of August 2011 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*376 "Denied by order of the Court in conference, this the 6th of October 2011."